DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The arguments filed 17 March 2022 have been entered.  Claims 20-39 are currently pending in the application.  The rejections of record from the office action dated 17 December 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (WO 2006/011926 A1) in view of Tanaka (Machine Translation of JP 2014061682) and Furno et al. (US 2010/0035757 A1).
Regarding claims 20-32 and 34-38, Speer discloses an article such as a film, sachet, food packaging film, a tray with a lid stock adhered to it (abstract, P1/L5-10, P4/L19-30), wherein the article may comprise a multilayer film having a layer comprising a sulfur scavenger (i.e. odor absorbing compound) such as zinc stearate, zinc oxide or zinc ionomer (P2/L10-30, P8/L20-35), wherein the film may be formed by coextrusion (P15/L15-16), wherein the film may include layers to achieve appropriate slip modulus, oxygen or water vapor barrier layers (i.e. barrier layer) and heat seal layers and slip layers or outer layers (i.e. outer layers) (P7/L1-16), wherein the barrier layer may comprise EVOH or PVDC (P7/L20-30).  Speer discloses embodiments including films structures such as SS/OS/OB/PE or SS/OS/OB/ADH/PE/PET.  It is the examiner’s position that layer “SS” being the sulfur scavenging layer could be considered the claimed inner anti-odor layer, layer “OB” being the barrier layer could be considered the claimed inner gas barrier layer and layers “PE” or “PET” could be considered the claimed second outer layer (P14/L1-25).  
Speer does not disclose a first outer sealant layer such that the anti-odor layer is between the sealant layer and the barrier layer.
It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Tanaka discloses a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside (inside meaning the inside of the package, the sealant layer being the outermost layer of the film on the inner side of the package) of the layer comprising the zinc compound (abstract, Fig. 1). 
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
Speer does not disclose that the anti-odor compound is zinc ricinolate.
Furno discloses zinc ricinolate as an odor absorber for an odor absorbing composition (abstract, [0031]).
Speer and Furno are analogous art because thy both teach about odor absorbing compositions.  It would have been obvious to one of ordinary skill in the art to use/incorporate zinc ricinolate as disclosed by Furno in the anti-odor layer of modified Speer because it is well known in the art to do so and doing so would amount to nothing more than using a known material for its intended use in a known environment to accomplish an entirely expected result. 
It is noted that Speer does not require metal ionomers.  Therefore, it is the examiner’s position that in modified Speer using the zinc ricinolate as disclosed by Furno, the amount of metal ionomers may be zero.  Alternatively, in the embodiments comprising metal ionomers, while Speer does not explicitly recite that the content by weight of metal ionomers in the anti-odor layer is at most 90%, given that the amounts of metal ionomer will affect the amount of odor absorption and the cost of the layers, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to try any amounts including those claimed depending on the end use of the article and the desired amount of odor absorption and cost.
Regarding claims 26-29, While Speer does not explicitly recite the amounts of anti-odor compound, metal or metal ionomer in the anti-odor layer, given that the amounts of anti-odor compound, metal or metal ionomer will affect the amount of odor absorption and the cost of the layers, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to try any amounts including those claimed depending on the end use of the article and the desired amount of odor absorption and cost. 
Regarding claim 30, Speer discloses that each layer can have any thickness desired and typical thickness may be 0.5 mils (12.7 µm) (i.e. anti-odor layer below 15 µm).  
Alternatively, it would have been obvious to use any thickness including that claimed depending on the end use and the required amount of strength and odor absorbing properties of the film.
Regarding the first outer sealant layer having a thickness of from 5 to 12 µm, it is apparent, however, that the instantly claimed thickness and that taught by Speer are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Speer (12.7) and the amount disclosed in the present claims (12) and further given the fact that no criticality is disclosed in the present invention with respect to the thickness, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Speer, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, it would have been obvious to use any thickness including that claimed depending on the end use and the required amount of strength and sealing properties of the film.
Regarding claim 31, Speer discloses that the anti-odor layer may comprise polyolefins (P14/L19-25).
Regarding claim 32, Speer discloses that the barrier layer may comprise EVOH or PVDC (P7/L20-30).
Regarding claim 34, while Speer does not explicitly recite more than one anti-odor layer, it is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).  It is the examiner’s position that it would have been obvious depending on the end use to add an additional anti-odor layer to improve the anti-odor properties of the article/package.  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 35, given that there is no mention of anti-odor compound being present in the first outer sealant layer of modified Speer, it is the examiner’s position that the first outer sealant layer does not include any of the anti-odor compound. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (WO 2006/011926 A1), Tanaka (Machine Translation of JP 2014061682), and Furno et al. (US 2010/0035757 A1), as applied to claim 32 above, in view of Arthurs et al. (US 2005/0214557 A1).
Regarding claim 33, modified Speer discloses all of the claim limitations as set forth above.  Speer does not disclose that the second outer layer comprises a propylene-based copolymer in an amount of from 75 to 95 wt% and an olefin block copolymer in an amount of from 5 to 25 wt% based on layer weight.
Arthurs discloses a multilayer film comprising an outer layer comprising 62-88 wt% propylenic polymer that may be a propylene copolymer and 10-30 wt % cyclic-olefin block copolymer (overlapping ranges) ([0016], [0019], [0042]-[0044]), to provide good haze and slip properties ([0016]).
Speer and Arthurs are analogous art because they both disclose multilayer films.  It would have been obvious to one of ordinary skill in the art to use the outer layer of Arthurs in the article of modified Speer in order to provide an article having good haze and slip properties.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (WO 2006/011926 A1), Tanaka (Machine Translation of JP 2014061682) and Furno et al. (US 2010/0035757 A1), as applied to claim 20 above, in view of Bekele et al. (US 4,910,033).
Regarding claim 39, modified Speer discloses all of the claim limitations as set forth above.  Speer does not disclose that the article is a vacuum skin package comprising a top film, a support and a product loaded onto the support, the film being draped over the product and sealed to the surface of the support not covered by the product. 
Bekele discloses that vacuum skin packages comprising a top film, a support and a product loaded onto the support, the film being draped over the product and sealed to the surface of the support not covered by the product are well known to provide food products that look and remain fresh (abstract, C4/L30-55).  
	Speer and Bekele are analogous art because they both teach about food packaging.  It would have been obvious to one of ordinary skill in the art to form the package of modified Speer as a vacuum skin package in order to provide a package that keeps food products looking and remaining fresh.

Response to Arguments

Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the sealant layer of Speer is the PE layer and therefore, the structure of Speer does not show an anti-odor layer between the sealant layer and the gas barrier layer.
Speer is not used to teach the sealant layer.  Tanaka is used to teach this limitation.
As set forth above, Speer does not disclose a first outer sealant layer such that the anti-odor layer is between the sealant layer and the barrier layer.
It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Tanaka discloses a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside (inside meaning the inside of the package, the sealant layer being the outermost layer of the film on the inner side of the package)  of the layer comprising the zinc compound (abstract, Fig. 1). 
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the examiner has used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Speer teaches having the SS layer function as a sealant layer and therefore one would not be motivated to add a sealing layer.
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
Nothing in Speer teaches away from adding the sealant layer of Tanaka.
Applicant argues that the instant claim requires that the layers are coextruded.
Applicant’s argument is unpersuasive given that “coextruded” is merely a product by process limitation.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	The difference that applicant attributes to “adhesion”, i.e. intermediate steps, does not provide evidence that there is an unobvious difference between the claimed product and the prior art product.
	Applicant argues that the SS layer of Speer is not an “inner layer”.
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
Applicant argues that all of the examples of Speer show layer SS as an outer layer.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Applicant argues that the office action relies on Speer alone for the teaching of the inner anti-odor layer.  
Contrary to applicant’s assertion, examiner does not rely on Speer alone.
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Speer does not recite that the content by weight of metal ionomers in the anti-odor layer is at most 90%.
It is noted that Speer does not require metal ionomers.  Therefore, it is the examiner’s position that in modified Speer using the zinc ricinolate as disclosed by Furno, the amount of metal ionomers may be zero.  Alternatively, in the embodiments comprising metal ionomers, while Speer does not explicitly recite that the content by weight of metal ionomers in the anti-odor layer is at most 90%, given that the amounts of metal ionomer will affect the amount of odor absorption and the cost of the layers, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to try any amounts including those claimed depending on the end use of the article and the desired amount of odor absorption and cost.
Applicant argues that Tanaka does not disclose anti-odor compounds which are claimed by claim 20, the polyvalent metal compound is part of the barrier layer and Tanaka is concerned with the problem of maintaining high barrier properties.
However, note that while Tanaka does not disclose all the features of the present claimed invention, Tanaka is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside of the layer comprising the zinc compound (abstract, Fig. 1), and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that one of skill in the art would not find any teaching in Tanaka and would not have any expectation of success in moving the anti-odor compounds in an inner layer.
Contrary to applicant’s assertion, examiner does not argue moving the anti-odor compounds in an inner layer.
Applicant argues that the instant invention exhibits unexpected results and points to Table 12 Example 15 and Comparative Example C6.
It is noted that there is no evidence presented that would suggest that one of ordinary skill in the art would have expected that Example 15 would have lower absorption properties than Comparative Example C6.
Further, it is noted that the data presented is not commensurate in scope with the scope of the claims because Example 15 comprises layer 1 having 80% VLDPE1 and 20% VLDPE2, layer 2 having 66.5 % EVA5, 28.5% VLDPE6 and 5% ODO4, layer 3 having PVDC-MA and layer 4 having 70% EVA5 and 30% VLDPE2.  While the instant claims broadly recite first outer sealant layer, inner gas barrier layer, second outer layer and inner anti-odor layer wherein the anti-odor layer comprises an anti-odor compound selected among metals, metal ionomers, zinc salts of organic acids of formula (RCOO)2Zn.
Applicant argues that Furno discloses particle sizes that are too large for use in packaging films.
Applicant’s argument is unpersuasive because the examiner does not use Furno to teach particles.  Furno is merely used to teach zinc ricinolate as an odor absorber for an odor absorbing composition (abstract, [0031]).
Applicant argues that there is no indication that the odor absorbers of Furno would be effective at a smaller size.
Applicant’s argument is unpersuasive given that applicant provides no evidence that the odor absorbers of Furno would not be effective at a smaller size. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the odor absorbers of Furno would not be effective at a smaller size must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Furno is not analogous art.
Applicant’s argument is unpersuasive given that Furno is in the same field of endeavor of odor absorbing compositions.
Applicant argues that use of zinc ricinolate in a layer of multilayer coextruded film is not a known environment and the result is not expected.
Applicant’s argument is unpersuasive because applicant provides no evidence that one of ordinary skill in the art would not expect zinc ricinolate to be capable of being incorporated into a multilayer film.
	Applicant argues that it would not have been obvious to try the claimed amounts of odor compound. 
Given that the amounts of anti-odor compound, metal or metal ionomer will affect the amount of odor absorption and the cost of the layers, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to try any amounts including those claimed depending on the end use of the article and the desired amount of odor absorption and cost. 
In other words, since we know that the odor compound have a certain effect (i.e. reducing odor), it would have been obvious to try amounts in the claimed range depending on the desired amount of odor absorption and cost.  Applicant provides no evidence that the amounts claimed are critical.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782